Citation Nr: 0319316	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-02 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959 and from December 1960 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which individually 
evaluated each of the veteran's knees as 10 percent 
disabling.  In November 2000, jurisdiction of the veteran's 
claims folder was transferred to St. Petersburg, Florida.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.  See 38 C.F.R. § 19.9 (2002).

Additionally, in May 2002 the Board ordered additional 
development of evidence.  In September 2002, the veteran 
submitted an authorization and consent form so that VA could 
obtain his complete treatment records from a private treating 
physician.  In November 2002, the Board requested the records 
from the physician.  No response was received.  In March 
2003, the records were requested again.  The physician 
responded in June 2003 that the patient authorization had 
expired but indicated that the records would be sent upon the 
submission of an updated release.  The United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations that empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  As such, the Board is remanding 
this matter so that the development can be completed and the 
veteran's claims folder be reviewed by the RO.  On remand, 
the RO should obtain an updated release form.  It should be 
noted that the evidence of record currently contains an April 
1994 orthopedic evaluation and four progress notes from May 
1994 to September 1994 from the physician in question.  Not 
of record are the radiographic reports and surgical summaries 
that are indicated in the records in question.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified of which portion 
of the information and evidence necessary 
to substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should inform the veteran that 
while efforts were made on his behalf to 
obtain radiographic reports and operation 
summaries on his behalf, that the 
additional evidence from Dr. Robert M. 
Peele, Jr., was not obtained due to an 
outdated authorization.  While the 
evidence of record currently contains an 
April 1994 orthopedic evaluation and four 
progress notes from May 1994 to September 
1994 from the physician in question, 
radiographic reports and surgical 
summaries are not of record.  As such, the 
RO should obtain an updated release and 
make reasonable efforts to obtain the 
additional evidence in question.

3.  The RO should readjudicate the 
veteran's claims for increased ratings 
for his knee conditions in light of the 
actions taken and all evidence received 
since the July 2001 Supplemental 
Statement of the Case (SSOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
July 2001, including if reasonable 
efforts taken on his behalf did not 
result in the submission of additional 
evidence (38 C.F.R. § 3.159(e)), and 
should include the regulations 
implementing the VCAA (38 C.F.R. 
§ 3.159).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



